     Case 3:14-cr-00045 Document 131 Filed 01/15/21 Page 1 of 2 PageID #: 941




              IN THE UNITED STATES DISTRICT COURT FOR
              THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                       CRIMINAL ACTION NO. 3:14-00045-01

DEMETRIUS D. THOMAS

                   MEMORANDUM OPINION AND ORDER

       Pending before the Court is Demetrius D. Thomas’ “Emergency Motion for

Compassionate Release” (ECF No. 125). The United States filed its response and

Thomas’ medical records under seal. For the following reasons, the motion is

DENIED.

       In his motion, Thomas asserts that there are extraordinary and compelling

reasons for release because there has been an outbreak of COVID-19 at FMC

Lexington. The BOP is currently reporting that 439 inmates and 11 staff members

have active cases at the facility.1 This is a significant increase in positive cases since

the Government filed its Response. See Gov. Resp. (noting there were 145

confirmed cases at the facility on December 14, 2020). Thomas further claims that

he has an increased risk of serious complications if he contracts the virus due to his

asthma, obesity, and hypertension. While Thomas did not provide medical records

1 COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/
(last visited Jan. 15, 2021).
   Case 3:14-cr-00045 Document 131 Filed 01/15/21 Page 2 of 2 PageID #: 942




to support his statements, the records supplied by the Government confirm that he

has mild intermittent asthma, hypertension, and obesity diagnoses. The records also

indicate that he has a prescription for an Albuterol inhaler.

      This Court finds, however, that these medical conditions are not sufficiently

serious to justify release. Moreover, although there has been an increase in the

number of positive cases at FMC Lexington, it is a medical facility that can provide

adequate care to inmates who contract the illness. Thus, it appears to this Court that

the facility is managing the care of inmates testing positive in a satisfactory manner.

As such, the Court do not constitute “extraordinary and compelling” reasons for

release DENIES the motion.

      The Court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                        ENTER:       January 15, 2021
